DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over the Chinese Patent (CN 106123160 A) in view of Lavrovsky et al (2020/0011779 A1).
Regarding to claims 1 and 22, the Chinese reference discloses an air quality monitor apparatus (see Figs. 1-3) and a method of monitoring the status of an air filter (7, 8, 14, 16) comprising: an enclosure comprising: at least one air exchange port having an inlet aperture (24, 15) and outlet opening (3, 12), the at least one air exchange port creating an at least one air stream pathway through the enclosure; at least one microcontroller (9, 21) configured to process the measured air quality data; and a plurality of sensors (6, 23) having access to the air stream pathway, the plurality of sensors (6, 23) configured to measure air quality data; at least one communication system configured to communicate the processed air quality data with an outside network (21); and a power supply apparatus providing power to the apparatus.  Claim 1 differs from the disclosure of the Chinese reference in that he apparatus comprises at least one optical system providing light across the air stream pathway.  Lavrovsky et al disclose an apparatus for detecting and measuring particles entrained in an air stream wherein there is an optical path with a light source provided in a light beam along the optical path, wherein the light beam intersects with the air stream in the sensing region (see Abstract, paragraphs 0003, 0004 & 0055-0061).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt the optical system as taught by Lavrovsky et al in the apparatus of the Chinese reference 
Regarding to claim 12, Lavrosky et al disclose the optical system comprising a laser assembly (12, paragraphs 0051-0054).
Regarding to claim 2, the Chinese reference discloses the enclosure has at least two air exchange ports creating at least two air stream pathways, each of the at least two air exchange ports having an inlet aperture and outlet opening (one pathway going from indoor at 24 to outdoor at 12 and the other pathway going from indoor at 15 to outdoor at 3); and wherein the plurality of sensors (6, 23) has access to each of the at least two air stream pathways (see drawings) and are configured to measure air quality data from each of the at least two air streams.  Lavrosky et al disclose the at least one optical system could be providing light across at least one of the at least two air stream pathways (see Abstract, paragraphs 0003, 0004 & 0055-0061).  
Regarding to claims 3-5, the Chinese reference shows in the drawings that the at least two air exchange ports (3 & 15 and 24 & 12) are symmetrical creating 2 airstream pathways (see drawings), inherently have high internal surface finish quality and have the necessary geometry to ensure smooth laminar flow across the plurality of sensors (6, 23) at all operating velocities present in the ducted system. 16
Regarding to claims 6-11 and 13, the Chinese reference discloses a microprocessor (9, 21) as communication computing system via a wired or wireless connection such as a smart phone, however, any one of these known communication systems such as a cloud computing system, exterior antenna, on board radio KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ 2d 1385 (2007).  In the instant case, the equivalence of a wired or wireless connection such as a smart phone, a cloud computing system, exterior antenna, on board radio transceiver with integrate antenna, out-of-band data system, etc. for their use in electronic communication and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Regarding to claims 14-17, the Chinese reference discloses a plurality of sensors (6, 23) comprising a flow sensor located within the enclosure and within the air stream pathway, and is selected from the group of a flow sensor and an acoustic sensor (see the document).
Regarding to claims 18-20, the Chinese reference discloses the air quality apparatus inherently mounted onto a duct to monitor the air quality going into the enclosure.
Regarding to claim 21 calling for the at least one air stream pathway comprising a narrowed midsection, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air stream pathway of the Chinese reference to have a narrowed midsection or any other configuration since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modifications.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.